UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________
                                                              DECISION
ADAM ARROYO,                                                    and
                                  Plaintiff,                  ORDER
      v.

THE CITY OF BUFFALO,
CITY OF BUFFALO POLICE DEPARTMENT,                           15-CV-753A(F)
DANIEL DERENDA, Commissioner of the
City of Buffalo Police Department,
DET. JOHN GARCIA, Buffalo Police Narcotics
Officer,
DET. SGT. BRENDA CALLAHAN, Narcotics Officer,
CITY OF BUFFALO POLICE DEPARTMENT
 NARCOTICS DIVISION,
DET. JOSEPH COOK,
MICHAEL DeGEORGE, City of Buffalo Spokesperson,

                           Defendants.
____________________________________


APPEARANCES:               MATTHEW A. ALBERT, ESQ.
                           Attorney for Plaintiff
                           254 Richmond Avenue
                           Buffalo, New York 14222

                           TIMOTHY A. BALL
                           CORPORATION COUNSEL, CITY OF BUFFALO
                           Attorney for Defendants
                           ROBERT E. QUINN,
                           Assistant Corporation Counsel, of Counsel
                           1112 City Hall
                           65 Niagara Square
                           Buffalo, New York 14202



      In this § 1983 case alleging improper execution of a search warrant at Plaintiff’s

premises at 304 Breckenridge Street, upper rear apartment, in the City of Buffalo by

Defendants Garcia, Callahan, and Cook, the court, in a Decision and Order filed
September 13, 2018 (Dkt. 51) (“the D&O”) granting Plaintiff’s motion to compel in part,

required Defendants to submit for an in camera review copies of Buffalo Police

Department (“the Department”) policies and procedures relating to obtaining and

executing search warrants responsive to Plaintiff’s Interrogatory No. 14.1 Specifically, in

the D&O, the court determined that such review was necessary to enable the court to

decide whether production of any such materials could be authorized despite

Defendants’ assertion of the law enforcement privilege. See Dkt. 51 at 15-21. In

accordance with the court’s direction, Defendants delivered, on September 27, 2018, to

the undersigned’s chambers copies of the Department’s Rules and Regulations (“the

Rules and Regulations”), Manual of Procedures (“the MOP”), and its Narcotics Unit

Operations Manual (“the Operations Manual”).2 These submissions have, in

accordance with Second Circuit precedent regarding proper judicial consideration of a

law enforcement privilege claim, see In re The City of New York, 607 F.3d 923, 947 (2d

Cir. 2010), been kept in a safe maintained by the Clerk of Court except while being

reviewed by the undersigned in chambers. Additionally, the parties were permitted to

submit memoranda directed to the issue of disclosure of the materials under the

privilege. Dkt. 54. Defendants submitted Defendants’ Memorandum of Law on October

5, 2018 (Dkt. 55) in redacted form; an unredacted copy was provided to the court along

with unredacted copies of the materials Defendants assert are subject to the privilege

which were filed under seal. Plaintiff did not submit any responsive memorandum.




1
  During the course of Defendants Garcia, Callahan, and Cook’s entry using a battering ram, Plaintiff’s
pet pit bull dog was shot by Defendant Cook; Plaintiff, who was not at home at the time, learned about the
entry and loss of his dog upon his return from work.
2
  Upon review, the Rules and Regulations contain no provisions responsive to Plaintiff’s Interrogatory
No. 14.

                                                    2
       A hearing concerning arrangements for obtaining a copy of a Buffalo City Court

transcript of the in camera testimony by Defendants’ confidential informant upon which

the subject warrant was issued was conducted with counsel on October 17, 2018. At

the conference, Defendants indicated Defendants had no opposition to production as

responsive to Interrogatory No. 14 without redaction of Section 4.0 of the MOP entitled

Searches and Seizures § 4.0 et seq. at pp. 117-120, and Section 3.0 et seq. of the

Operations Manual, Search Warrants Sections 3.1 – 3.9, but with redactions of Section

3.3(B)(1) regarding registration of a confidential informant and the reference to Chap.

6.3 of the Operations Manual, Section 3.5(C)(3) regarding currency seizures and

Section 3.6 regarding handling evidence seizures as these subjects are not responsive

to Interrogatory No. 14. Defendants’ agreement to these disclosures was further

conditioned on a corresponding protective order discussed in Dkt. 55 at 5 (filed under

seal). Specifically, Defendants request that any production of the materials be subject

to review on an attorneys’ eyes-only basis and use by Plaintiff’s counsel, Mr. Albert, and

limited to use by Plaintiff in connection with this litigation only and that such materials be

promptly returned to the City of Buffalo Law Department, attention Robert E. Quinn,

Assistant Corporation Counsel, upon conclusion of the case. These terms and those

suggested by the court, including that no copies of the materials be made or

disseminated by Plaintiff, or access to the materials by any persons other than Plaintiff’s

attorney, such as a testifying expert, shall be allowed, unless specifically permitted by

the court on notice to Defendants in writing, were also acceptable to Plaintiff.

       In this case, whether Defendants who applied for and executed the search

warrant acted reasonably in failing to learn, prior to obtaining the search warrant, that



                                              3
two separate apartments physically existed on the upper (2d) floor of the house at 304

Breckenridge Street, the premises for which the warrant was authorized, prior to the

entry giving rise to this action and executing the warrant against Plaintiff’s rear

apartment will be a relevant issue in this case particularly in regard to Defendants’

expected assertion of a qualified immunity defense. Thus, as addressed in the D&O,

any failure by Defendants to comply with relevant provisions of the MOP and

Operations Manual in applying for the warrant may be evidence that Defendants acted

in an objectively unreasonable manner in obtaining and executing a warrant thus

potentially rebutting such defense. See D&O at 15-16. While Defendants Garcia and

Cook have been deposed, a review of their deposition testimony indicates Plaintiff was

unable to elicit any testimony which could serve as an evidentiary substitute (based on

the court’s in camera review) for the relevant information contained in these documents.

Thus balancing, as required, see In re The City of New York, 607 F.3d at 943, Plaintiff’s

need for this information against the public interest in non-disclosure, the court finds

disclosure should be provided upon the terms of the protective order as Defendants

propose as herein above stated and Plaintiff has agreed to. That Defendants do not

resist disclosure per se is highly persuasive that the proper balance between Plaintiff’s

interests in a fair opportunity to vindicate Plaintiff’s good faith Fourth Amendment

claims, and the public’s interest in effective law enforcement, particularly against

narcotics trafficking, can be reached in this case. Further, although the search warrant

procedures relevant to this case described in the documents, if disclosed to unreliable

persons without a need-to-know, could conceivably impair the conduct of future

investigations by Buffalo police officers, the court finds that Plaintiff’s expected strict



                                               4
compliance with the terms of the protective order as proposed by Defendants and to

which Defendants and Plaintiff have agreed as described, supra, will reasonably assure

that future investigations including considerations of officer safety, will not be

significantly impaired. Notably, neither the MOP nor the Operations Manual include any

policies with respect to the use of force against pet animals at the target premises

which, if revealed, could also potentially impair officer safety during execution of search

warrants in narcotics investigations.



                                        CONCLUSION

       Based on the foregoing, Defendants shall within five days of this Decision and

Order provide copies of the Section 4.0 (Sections 4.1 – 4.7) without redactions of the

MOP and Section 3.0 (Sections 3.1 – 3.9) with redactions of Sections 3.5(C)(3) relating

to currency seizures and 3.6, relating to procedures for seizing evidence of the

Operations Manual, which are not responsive to Interrogatory No. 14. Upon receiving

such materials, Plaintiff’s counsel agrees to abide fully with the terms with the protective

order as described herein. Plaintiff’s counsel shall acknowledge such receipt and

agreement by filing within three days thereafter a copy of this Decision and Order

endorsed by Plaintiff’s counsel where provided below. Any violations of such protective

order will be treated at the court’s discretion as a criminal or civil contempt. Defendants

shall separately arrange with the court for return of the materials provided for in camera

review at Defendant’s earliest convenience.




                                              5
SO ORDERED.
                                /s/ Leslie G. Foschio
                           ________________________________
                                    LESLIE G. FOSCHIO
                           UNITED STATES MAGISTRATE JUDGE

Dated: October 23, 2018
       Buffalo, New York




Accepted and Agreed


_____________________
Matthew A. Albert, Esq.


____________
Date




                             6
